[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 104 
January 3, 1916. The opinion of the Court was delivered by
Plaintiff was injured while he and the defendant, Crumpler, were attempting to couple two passenger cars which were provided with automatic couplers. The coupler, which is alleged to have been defective and to have caused the injury, consists of a knuckle which is hinged in one side of the drawhead, and is closed in coupling by impact of the cars. On the back of the knuckle there is a projection, called the heel, and when the knuckle is closed, a piece of iron, called the lock, slides, or is forced by some device, in front of the heel and locks it. To open the knuckle, the lock must be drawn from its position in front of the heel. This is done by a chain, about seventeen inches long, one end of which is attached to the lock and the other end to a rod which extends down through the platform of the car. When the rod is turned by a lever on the platform, the lock is pulled from its position in front of the heel, and the knuckle may be opened. When a coupling is to be made, the knuckle on one of the cars to be coupled must be open, so that the corresponding knuckle on the other car can pass into the end of the drawhead, and when it does, the impact closes the open knuckle, and the lever being released, the lock slides, or is thrown back into its position in front of the heel and locks the knuckle, and the coupling is accomplished. Of course, if the lever should not be released, the lock cannot go back to its position, and no coupling is effected. If the knuckle is closed, it has to be opened by hand, as it does not open automatically, when unlocked, except in uncoupling cars, when it is pulled open by the knuckle on the opposite car.
While not intended to be complete and technically accurate, the foregoing description of the coupler and the manner *Page 110 
of its operation, is sufficient to understand the contentions of the parties and issues made by the testimony with regard to the cause of plaintiff's injury.
Crumpler was yard conductor, and had the right to direct plaintiff in the work. In obedience to his order, plaintiff went upon the platform of a car and turned the lever so that Crumpler, who was on the ground, could open the knuckle and effect a coupling with a car which was being backed up to it. Crumpler failed to open the knuckle and the cars came together while plaintiff was holding the lever, which was forced around so suddenly and violently by the impact of the cars that plaintiff's wrist was injured.
Plaintiff alleges that the injury was caused by the negligence of defendant and Crumpler in the following particulars: In failing to furnish a safe and suitable coupler; in ordering him to use a defective coupler, when proper inspection would have discovered the defect and danger of using it; in causing the cars to come together with great force, when the coupler was defective, and plaintiff was holding the lever in such position that serious injury might have been expected to result to him, if the coupling should not be made; in the failure of Crumpler to open the knuckle, after he had turned the lever; and in his failure to signal or warn plaintiff to release the lever in time to prevent the injury. The defendants denied the charge of negligence, and set up the defense of contributory negligence and assumption of risk.
Plaintiff testified that he was an expert coupler, having been in the business about five years; that he knew the mechanical construction and operation of the coupler in question; that although he had not examined the chain to this coupler, he was sure that it was too long; that he was not guessing that it was too long from the mere fact of the failure of the appliance to work, but based his statement upon his practical knowledge of its construction and his *Page 111 
experience as a coupler; that, if it had not been too long, when he turned the lever, Crumpler could have opened the knuckle; but that, being too long, it failed to pull the lock from its position in front of the heel of the knuckle far enough to allow the knuckle to open. On cross-examination, he admitted that, if Crumpler pulled the knuckle before he turned the lever, the knuckle would not have opened. He admitted, also, that, if the knuckle was closed, a direct impact on the knuckle would have exerted no force on the lock, the thing to which the chain was attached, because the lock was in front of the heel of the knuckle; but said that, when the knuckle fails to open and the impact is not direct, and they do not couple, they sometimes slide by, and that throws the whole drawhead to one side and puts such sudden tension on the chain as to cause the lever to fly back; that it is necessary for the drawhead to have some play from side to side. He testified, further, that it was Crumpler's duty to warn him, by word or signal, of the proper moment to release the lever to prevent injury to him by its rebound, and allow the lock to go back in place and effect the coupling; that such warning was not given him, and, if it had been, he would not have been injured; that from his position on the platform, he could not see Crumpler, who was on the ground on the opposite side, on account of the vestibule of the car, which was between them, and, therefore, he could not see that Crumpler had failed to open the knuckle, or determine for himself the proper moment to release the lever; that he was listening for Crumpler to tell him when to let loose the lever, and it was his duty to hold it, until he had orders to "let go."
Crumpler testified that plaintiff could have seen him and could have seen that he had failed to open the knuckle, but did not deny that it was his duty and custom to warn plaintiff of the proper moment to release the lever. He said, also, that plaintiff did the work according to his directions *Page 112 
and in the proper way; but he could not say whether he undertook to open the knuckle before plaintiff had turned the lever or not; that he tried to open the knuckle and it would not work, and he stepped back and the cars came together. In a signed statement given plaintiff's attorneys just after the accident, he said that, if the knuckle had opened, plaintiff would not have been injured; but, said, at the trial, that he might have been injured, notwithstanding his failure to open the knuckle, if the impact had been such as to throw the whole drawhead to one side. Defendant also introduced testimony tending to show that the car had been inspected before it was sent out on the road, and when it came back, and there was no complaint or record of any defect in the coupler; and that, after the accident, it was coupled to a train that went out that day, and was uncoupled and coupled again to the train at the end of the run, in turning the train around, and no report or record of any defect in the coupler or its operation had been noted.
Defendant's motion for nonsuit and direction of the verdict were refused, and the jury found a verdict for plaintiff for $10,600.00, upon which judgment was entered. The case is brought here on exceptions, assigning error in the refusal of the motions for nonsuit and direction of the verdict, in the charge and the refusal to charge one of defendant's requests, and in the refusal of a motion for a new trial, based on the ground that the verdict is excessive.
It will be seen, from the foregoing outline of the evidence, that the motion for nonsuit and direction of the verdict were properly refused. Passing for the present, the other specifications of negligence and the question whether there was any evidence tending to prove any of them, there was evidence tending to support the charge that Crumpler was negligent in failing to warn plaintiff of the proper moment to release the lever, and that his failure to do so was the cause of the injury, *Page 113 
If Crumpler was negligent in that respect, his negligence is imputable to the company, for he was the representative of the company on the spot. It is inferable from the testimony that holding the lever at the moment of impact of the cars is attended with danger, whether the knuckle is open or closed, because, in either event, the whole drawhead may be thrown to one side and cause the lever to rebound, and that, in anticipation of this danger, or some other, it was Crumpler's custom and duty to warn plaintiff of the proper moment to let go the lever, and that, if he had done so, the injury would have been avoided.
We come now to the contention as to the evidence most strongly urged by appellant, to wit: Its alleged insufficiency to show any defect in the coupler; and, if there was such defect, that it caused the injury. To entitle a servant to recover of the master for injury caused by a defective appliance furnished, he must prove not only that the appliance was defective, but, also, that the defect caused the injury. He may do this either by direct evidence, or by proof of circumstances which warrant a reasonable inference of the truth of those facts; and when he has done this, in an action at common law, a presumption of negligence on the part of the master arises, and puts upon him the burden of proving that he exercised due care in the premises. But, in an action like this, under the Federal statutes, known as, the Employers' Liability Act, and the Safety Appliance Acts, proof by plaintiff of a violation of the Safety Appliance Acts, by the use of a defective coupler, and that its use was the proximate cause of the injury, makes a cause of absolute liability, for the duty to furnish such appliances as are prescribed by the acts is absolute, and not limited by the exercise of due care and diligence on the part of the carrier; and the defenses of contributory negligence and assumption of risk will not defeat recovery for an injury so caused. *Page 114 Delk v. St. Louis  San Francisco R. Co., 220 U.S. 580,31 Sup. Ct. Rep. 580.
But it is well settled that, in actions by a servant against his master, the mere proof of an injury raises no presumption of negligence on the part of the master; and that proof of the mere fact that an instrument, appliance or machine furnished by the master broke, while being used in the ordinary way, or that it failed, when operated, to perform the function for which it was designed, is not enough to raise a presumption that it was defective, or that the master was negligent in furnishing it. Gentry
v. Ry., 66 S.C. 256, 44 S.E. 728; Edgens v. Mfg. Co.,69 S.C. 529, 48 S.E. 538; Keys v. Granite Co., 72 S.C. 97,51 S.E. 549; Green v. Ry., 72 S.C. 398, 52 S.E. 45, 5 A.  E. Ann. Cas. 165; Patton v. T.  P.R. Co.,179 U.S. 658, 21 Sup. Ct. 275. It may be, however, as was said in the Edgens case, that a description of the appliance and the nature of the accident might be enough to warrant a reasonable inference of negligence on the part of the master in providing an appliance which, as a reasonable man, he could not regard as adequate for the purpose for which it was intended, or that a description of the appliance might show a structural defect which reasonable inspection would have discovered. But, in either case, the inference would be one of fact from the evidence, and not a presumption of law. In the case at bar, the description of the appliance alone shows no defect in it. But plaintiff testified that the chain was too long. Appellants contend that this is but an inference from the failure of the appliance to do what it was designed to do, which is not permissible under the rule above stated. Plaintiff testified, however, that he understood the mechanism of the appliance, and from his practical knowledge of it and his experience in operating it, he knew that, if the chain had not been too long, it would have unlocked the coupler, when the lever *Page 115 
was turned. That testimony was competent; because there are some things with regard to the operation of machinery that are almost capable of demonstration; and one who thoroughly understands the construction of a machine and the manner of its operation may be able to say with reasonable certainty what it will or will not do under given circumstances, and, if it fails to work as designed, to assign the cause of the failure. There was, therefore, some testimony tending to prove that the chain was too long. But, even if it was too long, it does not follow that that was necessarily the cause of Crumpler's failure to open the knuckle, because it is inferable from the testimony that he might have pulled on the knuckle before the lever was turned. Therefore, on the allegation that the coupler was defective, it was a question for the jury to decide, in the light of all the circumstances, whether the chain was too long; and, if so, whether that, or the other contingency suggested, was the cause of the failure to open the knuckle; and, also, whether the failure to open the knuckle was the cause of the injury, for plaintiff and Crumpler both testified that, if the knuckle had been opened, he would not have been injured. True, both of them said, also, that he might have been injured, if the knuckle had been open, and he had hold of the lever, if the impact was such as suddenly to throw the whole drawhead to one side.
It does not follow that, because it may appear from the testimony that an injury may have been caused in one of two or more ways, that the jury may not be allowed to determine in what way it was caused, if the facts and circumstances in evidence warrant a reasonable inference that it was caused in any way alleged in the complaint for which the master would be liable. In such case, the jury should be instructed, as they were in this case, that their finding must not be based upon surmise, conjecture or speculation, but upon proof — reasonable inference *Page 116 
from the evidence — and thereby that which is purely speculative may be eliminated. Otherwise, a plaintiff would be required to prove to a certainty the cause of injury, if evidence could be adduced suggesting the possibility of some other cause than that alleged. But, in civil actions, the law does not require proof to a certainty, but it is enough, if the evidence is sufficient to satisfy the mind and conscience of the Court and jury of the reasonable probability of the truth of the allegations.
As to the question whether, the knuckle being closed, the length of the chain had any part in causing the injury: As we understand the mechanism and operation of the coupler, as these are explained in the testimony, it is inconceivable that, with the knuckle closed, the length of the chain had anything to do with the injury, except in so far as it may have been the cause of the failure to open the knuckle, because, according to all the witnesses, the impact upon the closed knuckle could not have transmitted any force whatever to the lock, the thing to which the chain was attached, because it was in front of the heel of the knuckle. This was the ground most strongly relied upon by appellants in support of their motion for nonsuit and direction of the verdict, and if this were the only standpoint from which the evidence might be viewed, their contention would be correct. But, as we have shown, the testimony was open to other reasonable inferences as to the cause of the injury.
The defendants requested the following instruction: "The jury are instructed that the mere fact that the instrumentality furnished plaintiff did not perform the work for which it was designed at any given time, is not sufficient to show negligence on the part of the defendant, Atlantic Coast Line Railroad Company, in furnishing such appliances, nor is the mere fact of the injury sustained by plaintiff while engaged in the work assigned to him sufficient to raise the presumption of negligence." This request was *Page 117 
refused on the ground that it was a charge on the facts. In this, the learned Judge was in error. From what has been said above as to the presumptions arising in actions like this, and from the authorities there cited, it clearly appears that the request contained sound propositions of law applicable to the case, and defendants had the right to have the jury so instructed. The requested instruction was of vital importance to defendant in view of the instruction given in plaintiff's first request, to wit, that defendant's alleged dereliction of duty and that it caused the injury might be proved by circumstantial evidence. In this situation defendant was entitled to have the jury instructed that the mere fact that the coupler failed to open, when an attempt was made to operate it, was not of itself such a circumstance as would warrant an inference that it was defective; and, also, that the mere fact that plaintiff was injured was not enough to warrant an inference of the negligence alleged. The exception assigning error in the refusal of this request must, therefore, be sustained.
As the case must go back for a new trial, we think it best to refrain from any discussion of the testimony upon which appellants contend that the Court erred in refusing their motion for a new trial on the ground that the verdict was excessive, lest it might result in prejudice to one side or the other. Under the Constitution and statutes, the discretion to control juries in respect to the amount of their verdicts in actions for damages is vested in the trial Judges, who, it must be presumed, recognize and appreciate their responsibility, and exercise the discretion vested in them with fairness and impartiality. This Court has no jurisdiction to review matters of fact in an action at law; and, therefore, unless a verdict is wholly unsupported by evidence, or is so excessive as to justify the inference that it was capricious, or influenced by passion, prejudice, or other considerations not found in the evidence, if it is excessive, *Page 118 
the responsibility for failure to reduce it must rest upon the trial Judge. Huggins v. R. Co., 96 S.C. 267, 79 S.E. 406.
The other exceptions are without merit and require no special consideration. With regard to those assigning error in the charge as to assumption of risk, it may be said that the charge upon that subject, as a whole, is free from error.
Judgment reversed.
MESSRS. JUSTICES FRASER and GAGE concur in the opinion of the Court.